Citation Nr: 0309979	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for hair loss on the 
ankles.  

3.  Entitlement to service connection for photophobia.  




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran had active military service during the Persian 
Gulf War with final service separation in July 1996.  

This appeal was originally before the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims seeking entitlement to service connection for hair 
loss on the ankles secondary to friction, entitlement to 
service connection for a history of rhino sinusitis, and 
entitlement to service connection for photophobia.  That 
rating decision also granted service connection and assigned 
ratings for other disabilities not pertinent to the remaining 
issues before the Board.  

The veteran was scheduled for a hearing before a traveling 
member of the Board on June 16, 1998, but did not report for 
the scheduled hearing.  

When the veteran's claim was before the Board in July 1998, 
it was remanded to verify all of the veteran's periods of 
active service, and to associate documentation of such 
service with the claims folder.  It was noted in the Board's 
remand that the veteran had verified dates of active military 
service from July 1993 to July 1996, but that there was 
evidence that he had prior active service from July 1992 to 
December 1992 that had not been verified.  The exact periods 
of service remain unverified but this does not impact on the 
decision for the reasons set forth herein.  

In the interim the veteran has moved and the Buffalo, New 
York (RO) has readjudicated the claim, including under the 
VCAA as further discussed below.  The issue of the veteran's 
entitlement to service connection for photophobia is the 
subject of the REMAND section of this decision below.  


FINDINGS OF FACT

1.  The veteran does not have sinusitis.  

2.  Any hair loss on the ankles during service or currently 
is the result of friction and not the result of chronic 
disease or disability for which compensation is provided.  


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  Service connection for disease or disability producing 
hair loss on the ankles is not warranted.  38 U.S.C.A. § 1110 
(West 2002);  38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he has sinusitis and hair loss on the 
ankles related to his active military service for which 
grants of service connection are warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (West 2002) [codified as amended at 38 
U.S.C.A. § 5100 et seq. ].  The VCAA included an enhanced 
duty on the part of VA to notify claimants as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined the obligations of VA 
with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although previous rating actions may have considered the 
claim under the old criteria, including whether it was well 
grounded, that is whether it was plausible or not, subsequent 
notification to the veteran has fully informed him of the 
criteria currently in effect and applicable to his claim.  
Specifically, he has been notified that the well-grounded 
standard is no longer in effect.  A letter from the RO to the 
veteran on July 24, 2001, set forth in detail information on 
the applicability of the VCAA to the veteran's claim and the 
measures the RO was prepared to undertake to fully implement 
adjudication of the claim under the VCAA.  

Beginning in the rating action of January 2002 and continuing 
in the rating decision of September 2002, the RO adjudicated 
the claim for service connection under the VCAA and provided 
the veteran a supplemental statement of the case in September 
2002 reflecting the changes brought about by the VCAA.  The 
RO included in the notice to the veteran a recapitulation of 
all the evidence considered and all actions taken on the 
claim since initial review of the veteran's claim, including 
the pertinent law and regulations, the decision made, and the 
reasons it was made.  In March 2003 the veteran was advised 
that his case was being returned to the Board, but that he 
still could submit evidence directly to the Board albeit with 
some restrictions which were fully set forth.  

By the notices provided by the RO the veteran has been fully 
apprised of all factors regarding the impact of the VCAA on 
his claim, including VA's duty to notify him about what 
evidence was necessary to support the claim, VA's duty to 
assist in developing the claim, what evidence was required to 
establish entitlement, what VA was prepared to do, what 
evidence and assistance was needed from the veteran and what 
he could do to help, and when and where to send the 
information or evidence.  He was provided a telephone number 
to call if he had any questions.  At the time of this 
decision in May 2003 no response has been received from the 
veteran reflecting that there is additional evidence 
available or action necessary prior to a decision on the 
merits.  

In the aggregate, the veteran's medical records which he 
requested be obtained to support the claim have been 
associated with the claims folder to the extent they are 
available and the veteran has been afforded multiple 
examinations by VA as described below which have provided 
information pertinent to the service connection claims 
currently on appeal.  

The veteran had the opportunity to testify at a hearing at 
the RO before a Member of the Board, but he did not report.  
No subsequent request for a hearing is of record.  Again, at 
no time has the veteran indicated that there is additional 
pertinent evidence available, which has not been associated 
with the claims folder, and the Board is not aware of any at 
the time this decision is being made.  

By the documents provided the veteran he has been clearly 
informed of the impact of the VCAA on his claim and advised 
on how to ensure that all pertinent evidence was obtained.  
Also all notification and development action pertaining to 
the VCAA has been completed.  There has been adjudication of 
the claim under the VCAA and issuance of an appropriate 
supplemental statement of the case.  

In sum, the veteran has been informed of VA's duty to assist 
in obtaining evidence pertinent to his claim, what evidence 
was necessary to support the claim, what evidence the veteran 
might submit, and what VA was prepared to do to assist him in 
this regard consistent with the mandates of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided medical examinations 
that are further discussed below.  He failed to report for a 
neurologic examination scheduled for June 2002.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, all actions required by the VCAA have been 
undertaken and completed.  Accordingly, the Board will 
proceed to a decision on the merits.  


Factual background

The service medical records do not include a diagnosis of 
sinusitis.  On the report of the separation medical 
examination in February 1996 the veteran's sinuses were 
normal.  In the Report of Medical History section of that 
examination report, the veteran answered in the affirmative 
the question of whether he had had, then or in the past, 
sinusitis.  Occasional seasonal rhinitis was noted by the 
examiner in the medical history report on separation and 
service connection has been established for allergic 
rhinitis.  The report of VA examination in October 1996 
reflects that the veteran reported intermittent nasal 
discharge that had been diagnosed as a nasal allergy for the 
past 2 years.  Examination revealed narrowing of the left 
nostril with slight mucoid discharge, but otherwise normal 
findings.  There was no diagnosis of sinusitis.  Although the 
veteran reports that he has suffered from sinusitis since 
service that had its origin therein, a review of the entire 
medical record does not reflect any diagnosis of sinusitis 
either during service or thereafter.  

With regard to hair loss on the ankles, the Board concedes 
that the veteran had this complaint during service as 
reflected in the service medical records on an Individual 
Sick Slip, dated in May 1996.  On that occasion the veteran 
specifically complained of hair loss on the ankles.  The 
veteran's lower extremities were reported as normal on the 
separation medical examination in February 1996 and there is 
no subsequent clinical record through the remainder of his 
service to reflect a chronic disorder, that is either disease 
or disability, which produced the hair loss on the ankles 
that was reported during service.  

On dermatologic examination in March 2002 the veteran 
complained that wearing tight fitting boots during service 
caused infection and rubbing on his lower extremities 
producing loss of hair.  The examiner described the veteran's 
complaint of hair loss on his ankles as being a cosmetic 
problem, as conceded by the veteran, without specific 
symptoms such as pain or pruritis in and of itself.  On 
physical examination, the affected area showed noticeable 
hair loss starting from the area of the ankle extending 13 
centimeters to 17 centimeters up from the ankle.  There were 
no ulcerations, exfoliation, crusting or drainage shown 
present on examination.  The impression was hair loss in area 
of lower extremities as described, presumably related to 
friction.  

The veteran failed to report for a VA neurologic examination 
scheduled for June 2002 deemed necessary to decide the claim.  
The notice to report was administratively complete and was 
mailed to the veteran at his current address of record and no 
reason excusing his failure to report has been furnished.  
Under 38 C.F.R. § 3.655 (2002) the claims for service 
connection will be decided solely on currently available 
evidence if a veteran fails to report for any scheduled 
examination.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

Regarding the veteran's failure to report for a VA neurologic 
examination scheduled for June 2002 deemed necessary to 
decide the claim, under 38 C.F.R. § 3.655 (2002) the claims 
for service connection will be decided solely on currently 
available evidence if a veteran fails to report for any 
scheduled examination for which he was properly notified.  




Analysis

The service medical records and post service medical evidence 
are negative for a diagnosis of sinusitis.  Based on the 
objective evidence it must be concluded that there has not 
been a diagnosis of sinusitis that is required to support a 
claim of service connection for sinusitis.  In order to 
establish service connection for the claimed disorder, there 
must first be medical evidence of a current disability.  In 
the absence of the very first requirement in granting service 
connection, the claim must be denied as clearly defined in 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Regarding the second issue of entitlement to service 
connection for hair loss on the ankles, although the service 
medical records reflect that a pertinent complaint was 
recorded during service, again it is not shown that the 
veteran has a current disease or disability causing this 
problem.  There was no chronic disease or disability causing 
hair loss on the ankles diagnosed either during service or 
currently.  It is clear both from information furnished by 
the veteran and upon medical examination that the problem is 
secondary to friction and not to a disease or disability 
which provides compensation benefits.  

Here, the objective evidence does not add credence to the 
veteran's basic argument that he has sinusitis and/or a 
disorder producing hair loss on the ankles of service origin.  
Although he has made numerous statements to this effect, as 
the veteran is not a medical expert, he is not qualified to 
express an authoritative and probative opinion regarding the 
question of whether the symptoms he observes are sufficient 
to establish a diagnosis of a disorder at any particular 
time.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See also Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

Although the veteran has been encouraged by the RO to produce 
supporting medical evidence, and has assisted fully in 
attempting to follow all leads to evidence suggested by the 
veteran, the required objective evidence showing that the 
veteran has a current disability supporting either issue in 
the claim is absent.  Thus, a grant of service connection for 
the claimed disorders is not warranted.  The primary factor 
against a favorable decision is the absence of medical 
evidence of a diagnosis of sinusitis, or a diagnosis of a 
disease or disability producing hair loss on the ankles.  In 
these circumstances, the absence of objective medical 
evidence a current disease or disability for which 
compensation may be granted controls and the claims for 
service connection must be denied.  

In sum, it is the judgment of the Board that there is a clear 
preponderance of the evidence relevant to the issues on 
appeal that does not produce any doubt that might be resolved 
in the veteran's favor.  Accordingly, it is the judgment of 
the Board that the veteran does not have sinusitis or a 
disease or disability producing hair loss on the ankles which 
may be related to his active military service and that as a 
consequence a grant of service connection is not warranted.  


ORDER

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for hair loss on the ankles 
secondary to friction is denied.  


REMAND

The service medical records reflect that the veteran 
complained of headache related to sunlight.  On VA 
examination in October 1996 the veteran reported that he was 
told he had photophobia during service and that he had 
experienced headaches that seemed to be aggravated by light.  
There was a diagnosis of headaches.  On VA examination in 
March 2002, the examiner noted that the veteran became light 
sensitive especially when has migraine headaches.  The eye 
examination was normal.  The examiner suggested that the 
veteran wear sunglasses when he is light sensitive. 

In light of the existing objective evidence, it is the 
judgment of the Board that the claim for service connection 
requires elaboration on the medical evidence furnished by 
VA's examiners in October 1996 and March 2002.  Clarification 
of the clinical evidence requires full completion of the 
specific requests and questions posed by the Board as defined 
below.  Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for an examination to determine whether 
he has a chronic disorder manifested by 
photophobia.  All indicated testing 
should be performed.  The claims folder 
must be provided to the examiner for 
review prior to the examination.  The 
report of the examination must include 
responses to each of the following items:
a.  Does the veteran have 
photophobia?
b.  If the veteran has photophobia, 
state whether there is an underlying 
disease or injury that causes the 
photophobia.
c.  If there is an underlying 
disease or injury that causes 
photophobia, state a medical opinion, 
based on a review of the entire record, 
along with the findings on the 
examination, as to the time of onset or 
incurrence of the disease or injury that 
causes the photophobia.

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for photophobia.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



